DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 8 October 2021, claims 1, 5-6, 13, 15, 18, and 20 are amended per Applicant's request. Claims 3 and 23 are cancelled. No claims were withdrawn. Claim 24 is new. Therefore, claims 1-2, 4-22, and 24 are presently pending in the application, of which claims 1, 13, and 18 are presented in independent form.

The previously raised objection of claims 1, 13, and 18 is withdrawn in view of the amendments to the claims.
The previously raised 101, non-statutory category rejection of claims 13-17 is maintained.
The previously raised 101, Alice rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.







Response to Arguments
Applicant did not file arguments nor amend the claims in accordance with the objection of claims 1, 13, and 18. However, Applicant’s amendments regarding “applying the user selected tag to the received document for use in subsequent processing of the document” raises 112(b) issues, and have been addressed in the 112 rejection below.
Applicant did not file arguments nor amend the claims in accordance with the 101, non-statutory category rejection of claims 13-17. Therefore, the 101 rejection of claims 13-17 have been maintained.

Applicant’s arguments filed 8 October 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the claims are not directed to an abstract idea “because the amended claims provide details on how the search is performed of the tag database for tag entries” (reciting the limitations of claim 1) is unpersuasive. The claims do not state how the system determines which tags are related to a given tag, e.g., if one were to view an article about jaguars, a user would mentally associate and suggested potentially related tags as being “South America”, “jungle”, “big cat”, “carnivore” (i.e., being domain-specific to the area of animals). On the contrary, a user would mentally associate the Jaguar car with suggested tags of “car”, “luxury car”, “Land Rover”, etc. (i.e., being domain-specific to the area of cars).
However, the claims do not state how any of the associations are made, only that they were previously selected by other users. However, systems that depend for their In re Comiskey, 499 F.3d 1365 (Fed. Cir. 2007) (“the application of human intelligence to the solution of practical problems is not in and of itself patentable”).
Simply stating that a search is performed of a database as opposed to asking another person or mentally searching through one’s own knowledge repository for related tags, is nothing more than an attempt to limit the claims to a particular technological environment—i.e., computers.
Additionally, Applicant’s argument that “The claims further improve the updating of the tag entries by including a user selected tag from a domain specific knowledge base or from a tag entry for a different keyword to expand how tags may be associated with tag entries” (see Remarks, p. 10) is unpersuasive.
Firstly, the source of the entries is not relevant. The user is still the one making the ultimate decision as to which associations are to be utilized. The source of the entries is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result. Simply searching information from memory for presentation to a user, does not amount to significantly more.
Additionally, updating a database is an insignificant extra-solution activity that is well-understood, routine, and conventional. Storing new data (e.g., tag entries), updating data (i.e., update the tag entries), and retrieving data, amount to nothing more than basic electronic recordkeeping—one of the most basic functions of a computer.
See, e.g., Alice at pp. 15: “Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer…. The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry…”. See also MPEP 2106.05(d)(II) (“Storing and retrieving information in memory”; see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Therefore, contrary to Applicant’s assertion, the claims are not integrated into a practical application. Applicant’s assertion that the claims result in an improved technique “for determining tags from a tag database and domain specific database, presenting tags in a user interface from the different databases, then updating the tag database…[providing] a specific improvement to a process for determining tags to recommend for a received document” (see Remarks, p. 13) is unpersuasive. The claims do not go beyond basic recordkeeping, which is to associate tags with one another in response to user input, i.e., and still relies on the user to make the ultimate decision with regards to the associations. That the information is stored and retrieved from databases, is nothing more than directed to the abstract idea of searching a database using an index (i.e., the tag). Thus, that the sources of information are derived from the tag database and the domain specific database, is nothing more than at best, directed to the abstract idea of combining information from different sources, which is still Ultramercial, 772 F.3d at 715. (However, as stated previously, attempting to narrow an abstract idea to a particular context such as the tag database and domain specific database, is an insignificant field-of-use limitation, and does not amount to significantly more).
Applicant’s assertion that the claims are similar in nature to Example 42 of Subject Matter Eligibility Examples (see Remarks, p. 13-14) is unpersuasive.
In Example 42, the claims were found to recite a judicial exception. However, the claims were found to be integrated into a practical application because there was a recitation of “a specific improvement over prior art systems by allowing remote users to share information in real time in a standard format regardless of the format in which the information was input by the user”.
However, in the present claims, there is no such inventive concept. The claims do no more than basically associated tags with one another. This is mere recordkeeping, e.g., when the user applies a group of tags {Tag1, Tag2, … TagN}, the system will then update the database with associations between {Tag1, Tag2}, … {Tag1, TagN}, etc. But this is the most basic operations of electronic records—keeping mere associations between data. Additionally, simply storing and retrieving such records is also well-understood, routine, and conventional (see MPEP 2106.05(d)(II) (“Storing and retrieving information in memory”; see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.,
There are no limitations confining the claims to a particular manner of searching the information, only that the information is retrieved from the tag database and domain specific database. However, similar to CyberSource, in which the Internet was merely described as the source of the data, the tag database and domain specific database only describe the source of the data. However, mere data-gathering steps do not make an otherwise nonstatutory claim statutory.1
Applicant’s argument that Claims 4, 5, 14, and 19 are patent eligible are unpersuasive. In particular, Applicant argues in view of the reasons explained in the Subject Matter Eligibility Examples and cites Example 39, arguing that “This patent eligible Example is particularly relevant because it provides as a patent eligible example a process to train a module with negative and positive samples. The claims herein, as in Example 39, are directed to a specific technique to train a tag database search module to increase likelihood of outputting a user accepted recommended tag and decrease likelihood of outputting a not accepted tag” (Remarks, p. 15-16).
However, Applicant’s arguments are unpersuasive. Firstly, Example 39 is not patent eligible simply because a module is trained with negative and positive samples. Using negative/positive examples is one of the basic tenets of classification and learning as a mental task or process: people learn that “this” is a good example, “this” is a bad example; “this” is an animal, “this” is not an animal; “this” is an animate object, “this” is an inanimate object, etc.
Rather, Example 39 was found not to recite an abstract idea because it did not recite a mathematical concept; it did not recite a method of organizing human activity; and it could not be practically performed in the human mind. Since the last abstract idea grouping is most relevant to the present claims, only the last grouping will be addressed (i.e., capable of being practically performed in the human mind).
Example 39 could not be practically performed in the human mind, because of the two layers of neural networks. The first output (training the neural network using a first training set) is used as an input (in combination with incorrectly detected digital non-facial images) for the second training set for training the same neural network.
However, there are no such limitations in the present claims. The present claims do not particularly limit the claims to any type of training or classification, only that a likelihood of suggesting a tag goes up or down. However, this is no different than how people normally behave; increase the likelihood of suggesting anything if it is accepted more; decrease the likelihood of accepting anything if it is less accepted. This can also be limited to the realm of tags; increase the likelihood of suggesting a tag for a particular document as more people suggest that tag for a document; decrease the likelihood of suggesting the tag for that document as more people reject the tag (i.e., do not select it). Thus, such limitations still constitute a mental task or process that can be practically performed in the mind. 
Thus, for at least the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 8 October 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are unpersuasive or moot in view of the newly cited art.
Applicant’s argument that “Cheung does not teach searching both a tag database and domain specific knowledge base associated with the determined document key words” (see Remarks, p. 19) is unpersuasive. Cheung discloses searching a tag database, and also a taxonomy system, i.e., a domain-specific knowledge base. The results of the search from the tag database and taxonomy system are utilized as suggested tags, the suggested tags being relevant to the item being tagged by the user.
Applicant’s arguments regarding Cheung not disclosing the tag updating feature, and Dicker not disclosing the claimed limitations (Remarks, p. 19-20) are moot, as a new prior art of record was cited to disclose the tag updating feature, and Dicker was no longer utilized to reject the claims.
Applicant’s arguments regarding Soderberg not disclosing the limitations of Claim 4 (see Remarks, p. 21-22) are unpersuasive. In particular, Applicant argues that “Soderberg discusses using a vector of features for a tag and photograph to determine relatedness of tag and photo. There is no mention that in response to one of the recommended tags not being accepted, training a tag database search module to decrease likelihood of outputting a recommended tag as related to document keywords from the document” (see Remarks, p. 22). 
However, Soderberg states increasing the weight of a feature when a tag is selected by the user, and decreasing the weight of that feature when the user does not select the tag (see, e.g., Soderberg, where non-selected tags have their relevance weight decreased, thereby decreasing their likelihood of being presented to a user, as only the more likely relevant tags would be presented to a user).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13, and 18 recite “applying the user selected tag to the received document for use in subsequent processing of the document”. It is unclear whether the “processing of the document” is the same as the “processing…a tag database having a plurality of tag entries”, and what exactly each of the “processing” limitations means within the independent claims, and in relation to each other. For purposes of examination, the “processing” of a tag database has been taken to mean “searching” a tag database; and the “subsequent processing of the document” has been taken to mean that the document contributes to being used as part of the search of the tag database (i.e., added as a tag entry into the tag database).
Dependent claims 2, 4-12, 14-17, 19-22 and 24 are rejected for least by virtue of their dependencies on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite a computer readable storage medium having program instructions embodied therewith (signal per se). However, because the computer readable storage medium can be broadly construed as being directed to either volatile or non-volatile computer readable media, and because the specification does not explicitly exclude transitory (i.e., non-statutory) forms of the computer-readable medium (see Specification, [0057] where the computer readable media may be either volatile or non-volatile), under broadest reasonable interpretation, these claims cover both statutory and non-statutory embodiments, i.e., and are thus directed to a non-statutory category (signal per se) in accordance with MPEP 2106.03(II).


Claims 1-2, 4-22, and 24 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more. The claims recite a mental task or process of determining and recommending (related) tags and domain-specific tags for a document, as well as repeating the determination steps for new tags added by users.
	The claims recite a mental task or process because the claims are not tied to any particular means or method beyond what can be practically performed in the mind by a person. In particular, determining document keywords, determining related tags and domain-specific tags, and providing suggestions/recommendations based on the determination steps are routinely and consciously performed by people. For example, people routinely and consciously analyze documents and tag them with relevant information, e.g., belonging to a particular category (a notable example being patent applications being subjected to review and classified/tagged with the appropriate classification number).
	The fact that the tags were previously selected by users further indicates that the database does nothing more than store and retrieve user-specified information. However, systems that depend for their operation on human intelligence alone is not in and of itself patentable. See In re Comiskey, 499 F.3d 1365 (Fed. Cir. 2007) (“the application of human intelligence to the solution of practical problems is not in and of itself patentable”).
	In essence, the claims do not require complex calculations. Using a computer to perform a series of mental steps that people can and regularly do perform in their heads is an abstract idea. The claims do not purport to identify new computer hardware or new technical steps by which the claimed invention is accomplished. In particular, the claims do not identify any particular process or step by which associations are made between the related data, such as how the data is identified by the computer, or how the computer searches for and obtains such related data.
“[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
But for the language reciting the use of a computing system to implement the claimed steps, a database to store data, and certain computer hardware components (e.g., hardware processor, memory, non-transitory computer readable medium), nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The claims do not integrate the abstract idea into a practical application of this idea. The claims are recited at a high level of generality and not a specific means for performing that function. “At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that is directed to an abstract idea, not a concrete embodiment of that idea” (Affinity Labs of Texas LLC v. Amazon.com Inc., 838 F.3d 1253 (Fed. Cir. 2016) at pp. 7-8).
	In other words, the claims do not focus on a specific means or method that improves the relevant technology and are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery (see Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016) at pp. 18, quoting McRO Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016)).
	More particularly, the claimed invention does not claim a particular manner by which document keywords are determined from the document (e.g., such as whether the words are weighed for degree of relevancy), or how the tags and domain-specific tags are identified beyond mere lookup and retrieval operations. The claimed invention simply states the steps in purely functional terms—that tags are identified from the document, tags/domain-specific tags are recommended to the user, users are allowed to add new tags, and the same steps are repeated for the new tags. However, none of the steps state how any of these steps are specifically performed by the computer itself, e.g., by what particular process or structure a computer would carry out such steps. “The claims…do not go beyond ‘stating [the relevant] functions in general terms, without limiting them to a technical means for performing the functions that are arguably an advance over conventional computer and network technology” (Electric Power Group, slip op. at 2).
	At best, the use of multiple types of databases is nothing more than combining information from different data sources. However, there are no limitations confining the claims to a particular means of combining information from those different sources. Limiting the abstract idea to the context in which the information relates to domain specific tags and tags in the database relating to user-selected tags, are nothing more than insignificant field-of-use limitations. See, e.g., Ultramercial, 772 F.3d at 715.
The claims attempt to narrow the claimed invention a particular technological environment with regards to that documents are tagged (i.e., as opposed to tagging a content item in general), and that a database stores tags, including potential tags that may be related to the document keyword. However, such features simply provide further narrowing of what is still a mental process, and do not recite any particular manner by which such data is used to perform the claimed steps.
In other words, such claimed limitations as to the particular type of data add nothing outside the abstract realm, describing only the context rather than a particular manner of achieving a result. Because these limitations are not tied to a particular manner by which the claimed invention functions or operates, they do not amount to significantly more than the judicial exception because such limitations do not further limit how—by what particular method or steps—are accomplished.
Additionally, the fact that the information was retrieved from previously processed document(s) other than the received document is nothing more than an attempt to limit the claims to a particular technological environment. Such limitations are unrelated to how the system builds up (i.e., organizes and stores) such information within the database, and thus are nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.
The claims’ invocation of a user interface amounts to little more than providing a generic technological environment to allow users to access information and for displaying retrieved data. See, e.g., Erie Indemnity2 at pp. 24 (“the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[an] abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment…”).
At best, the claims are similar in nature to those in Erie Indemnity, in which the claims were directed to the abstract concept of creating an index and using that index to search for and retrieve data through the use of XML-specific tags. Similarly, the present application is directed to the use of tags for searching and retrieving tag-related information from the database. The claims do not purport to explain how—by what particular process or structure—the associations were determined by the computer and grouped/organized into any particular manner other than that somehow, the information is simply associated.
	The claims further recite insignificant extra-solution activity, such as recommending tags (presumably to a user), updating the tag entries in the database as a tag determined for the determined document keywords, and receiving a new tag for the document keywords in response to recommending the recommended tag for the document (see, e.g., Claim 6). However, such limitations do not address how the claimed invention is limited to a particular manner of deriving the resulting recommendations.
	The step of performing a domain specific search (in response to the tag database search module not determining tags in tag entries having document keywords related to the determined document keyword) (see, e.g., Claim 2) is nothing more than mere instructions to apply the judicial exception. Such a limitation describes only the idea of a solution or outcome, failing to recite details of how the solution to the problem is accomplished, similar to the manner in which the claims in Erie Indemnity pertained to remotely accessing user-specific information using a mobile interface and pointers to retrieve the information without any description of how either of those additional elements accomplished the result of retrieving such information. In this present application, the claims do no more than instruct the computer to apply the abstract idea by searching the tag database in any manner, as well as performing a domain specific search in any manner (without describing how the system even determines which domain to specifically search in).
	The limitation that the tag database is “trained” to increase/decrease the likelihood of presenting a tag to a user (see, e.g., Claims 4-5), is nothing more than essentially stating that the database stores the probabilities that a tag would be relevant to a user. However, such a limitation is still claimed in a purely functional manner—i.e., there is no particular process by which such probabilities are calculated (i.e., via the training). There is no structure as to what the probabilities even look like (e.g., whether there are a plurality of probabilities, a single probability, an aggregate probability, etc.). In other words, the claims are recited at a high level of generality. The claims to the databases do nothing more than recite the use of generic features and routine functions to implement the underlying idea.
	The limitations that the operations further comprise determining a new recommended tag based on the new tag, recommending the new recommended tag for the document, and updating the tag database to include the new tag and the new recommended tag (Claims 7-8) are nothing more than insignificant extra-solution activities that are recited at a high level of generality, and do not further limit the claims to how—by what particular process or structure—the determination steps are achieved in the first place.
	The limitation that the new recommended tag comprises performing a quality control operation on the new tag (see, e.g., Claim 9) is recited at a high level of generality, without further limiting the claims to a particular process or structure by which the determination is accomplished. Such mere narrowing is nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the results.
	The limitations that the new recommended tag is related to the new tag and that the new recommended tag is one of a version of the new tag in a different grammatical form, a sub-category of the new tag in the tag database, and a super-category of the new tag in the tag database (Claims 10-11), are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	The limitations that the new recommended tag is determined in response to a threshold number of documents associated with the new tag (Claim 12), is nothing more than mere narrowing of what are still otherwise abstract concepts. There is no indication of how the threshold is determined, for example, but rather that a threshold is used. However, whenever a determination process is invoked (as in this case, where the new recommended tag is determined based in response to some factor), naturally there is some threshold value for which it is determined whether a tag should be recommended (or not). Thus, simply attempting to merely narrow it to a “threshold number” is nothing more than an attempt to limit the claims to a particular technological field or field-of-use.
	Dependent claim 24 recites that the tag entries in the tag database associates public tags with a document keyword, the public tags selected by users in a folksonomy environment. However, such a limitation is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field, i.e., describing the context rather than a particular manner of achieving the result.

	The claims do not contain any additional elements that amount to significantly more than the judicial exception.
	The claims to a tag database for storing, updating, and retrieving data amount to nothing more than a generic implementation of databases. The tag database operates in its well-understood, routine, and conventional manner, which is to store new data (e.g., tag entries), update data (i.e., update the tag entries), associate data, and retrieve data. Such concepts, however, amount to nothing more than basic electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Alice at pp. 15: “Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer…. The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry…”. See also MPEP 2106.05(d)(II) (“Storing and retrieving information in memory”; see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).
	Furthermore, the limitations concerning updating the (tag) database, is also well-understood, routine, and conventional. See, e.g., MPEP 2106.05(d)(II) (“Electronic recordkeeping”).

Even when considered as an ordered combination, the claim elements add nothing that is not already present when the elements are considered separately. The determination steps are recited at a high level of generality. The database is relegated to nothing more than a repository for performing storage operations, namely updating/adding records, and performing search and retrieval operations based on the abstract determination step that was recited at a high level of generality.
Excluding the insignificant additional elements (i.e., that the objects being tagged pertain to documents, and that recommendations are made), the claims amount to essentially nothing more than simple storage and lookup operations. In combination, the claims and their additional elements do no more than simply combine a series of individually abstract concepts together into an ordered combination without integrating the additional limitations into a concrete embodiment of that idea, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
The claims, taken separately and as a whole, are recited at a high level of generality, dissociated from any particular method or technical means by which such steps are accomplished. The claims are devoid of any particular data organization or data structure for implementing the storage and retrieval steps; and the claims do not have any particular manner of carrying out the steps of determining certain keyword information for looking up. Nor do the claims recite any particular manner as to how the recommended list is generated, other than that it was the result of lookup and retrieval (and stated that the database was “trained” based on certain implicit user feedback; however, such likelihoods derived from this implicit user feedback were also not integrated into a particular manner by which the recommendation results were derived).
“Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. Claims that fail to recite how a desired goal is accomplished do not recite an inventive concept, and thus do not qualify as patent eligible subject matter.
For at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10-11, 13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Naaman et al. (“Naaman”) (US 2008/0195657 A1).
Regarding claim 1: Cheung teaches A computer program product for determining a tag for a document, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations (Cheung, [8:65-67]-[9:1-23], where the disclosed system may be implemented as a program product comprising machine-readable media for carrying or having machine-executable instructions (including nonvolatile storage of machine-executable instructions (see Cheung, [10:6-9]), which when executed, which execute steps of the disclosed method (Cheung, [9:24-38])), the operations comprising:
	determining … document keywords for a received document (Cheung, [3:57-67]-[4:1-3], where the system determines one or more normalized tags/keywords associated with an item based on having previously been assigned to the item, and text characters contained in the item; these keywords form the basis for the base list for suggesting tags to users. See Cheung, [1:12-16], where an item may correspond to a document);
	processing, by a tag database search module, a tag database having a plurality of tag entries … ; determining, by the tag database search module, tags indicated in tag entries in the tag database having document keywords related to the determined document keywords (Cheung, [4:15-20], where the system may generate a base list to present to a user as suggested tags. See Cheung, [3:56-67]-[4:1-3], where the base list may be generated on the basis of all tags stored in the database, or on a per-item basis where tags are related to specific items, e.g., by being assigned to the item or having been identified as a keyword for the item. Note that because tags are stored in a tag database (see Cheung, [2:57-67]-[1:1-3]), in this manner, the system searches for tags associated with the identified keyword in the tag database);
	determining, by a domain specific search module, a domain specific tag in a domain specific knowledge base associated with the determined document keywords (Cheung, [4:15-20], where the system may generate a base list to present to a user as suggested tags based on keyword logic, synonym logic, stemming logic, and taxonomy logic (i.e., “domain specific tags”). See Cheung, [5:12-33], where the taxonomy logic may utilize a specific taxonomy system which may be manually constructed or based on existing taxonomy systems (i.e., “domain specific knowledge base”; note that the disclosed “taxonomy system” is analogous to the claimed “domain specific knowledge base” because both pertain to a manner in which data is contextually organized relative to some other data));
	generating a user interface recommending at least one of the determined tags from the tag database and the domain specific tag for the received document (Cheung, [4:15-20], where the system may generate a base list to present to the user as suggested tags based on keyword logic, synonym logic, stemming logic, and taxonomy logic (i.e., “at least one of the tag and the domain specific tag”). See Cheung, [7:21-30], where the system displays one or more selected tag options to the user via, e.g., a web page (i.e., “user interface”) such as that seen in Cheung, [FIG. 6]); … and
applying the user selected tag to the received document for use in subsequent processing of the document (Cheung, [3:64-67]-[6:1-23], where the user may type in or select a tag provided as feedback by the tag service from a base list associated with the item, e.g., such as via the web page display (i.e., “user interface”) seen in Cheung, [FIG. 4]. The system then assigns the tag to the item and updates the tag database in response to the tag information received from the user, including storing the name of the tag and the item to which the tag has been assigned, which updates the tag database).
	Although Cheung does not appear to explicitly state that the determination of an item keyword was performed by a natural language processing module, as claimed (but rather that a user performs the initial item-keyword determination step), this claimed limitation is directed to having the computer automatically perform such determination functions. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. See In re Venner (CCPA 1958).
	Furthermore, Cheung’s disclosure would have suggested to one of ordinary skill in the art to have the system automatically determine keywords related to an item, because Cheung discloses (1) suggested tag options may be provided to a user prior to the user entering any text into the text box (Cheung, [6:43-46]), where such suggested tags may be based on, e.g., a tag identified as a keyword for an item (where the keyword is related to a subject matter of the item or related to text characters contained within the item to be tagged (Cheung, [3:57-67]-[4:1-3]); and (2) the various disclosed methods may be used in conjunction with (i.e., applied to) the tags that were stored in the base list (Cheung, [7:44-48])). Thus, one of ordinary skill in the art would have been suggested to have the system automatically determine keywords related to an item with the motivation of not requiring users to have already inputted tags (or requiring users to have pre-knowledge of existing tags) before presenting tag suggestions.
	Cheung does not appear to explicitly teach where a tag entry [in the tag database] associates a document keyword with tags a user selected for a document, other than the received document, having the document keyword for the tag entry; [and] updating tag entries in the tag database for the determined document keywords to associate a user selected tag, from the user interface with the determined document keywords.
	Naaman teaches where a tag entry [in the tag database] associates a document keyword with tags a user selected for a document, other than the received document, having the document keyword for the tag entry (Naaman, [0036], where the photo repository (i.e., “tag database”) can be searched to find all annotations associated with the current cellular ID representing a location (i.e., “keyword”). The repository database relates all annotations (i.e., “tags”) associated with a current cell ID (i.e., “keyword”) (i.e., “where a tag entry [in the tag database] associates a document keyword with tags…having the document keyword for the tag entry”). See Naaman, [0023], where the disclosed methods can be utilized for text documents as well. See Naaman, [0041], where annotations were selected by users (i.e., where the user associates one or more suggested annotations or generates a new annotation; members of a social network may do the same)); [and] 
updating tag entries in the tag database for the determined document keywords to associate a user selected tag, from the user interface with the determined document keywords (Naaman, [0022], where suggested annotations are updated over time as changes occur to available, existing annotations and their relationship with a particular user. Set of suggested annotations may change as new annotations are added/removed from media, or as the particular user’s social network removes/adds new members providing various annotations. Naaman therefore implies that the photo repository maintaining an association between a cellular ID (i.e., “keyword”) and all annotations associated with that cellular ID, is updated over time).
Although Naaman’s disclosure pertains to an association between a cell ID relating to a location of the user, and all annotations associated with that cell ID, one of ordinary skill in the art would have found it obvious to modify Naaman’s disclosure by substituting Naaman’s cell ID with any document keyword or tag, with predictably equivalent operating characteristics (i.e., which is that a database is searched based on a particular field/index/value, and information is retrieved relating to the particular field/index/value for suggesting related annotations/tags). One of ordinary skill in the art would have been motivated to modify Naaman’s disclosure to include any kind of keyword (instead of just cell ID, which is location-based) in order to broaden the context by including conceptual/topical contexts, instead of relying on cell ID location information for identifying previously-identified annotations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung and Naaman (hereinafter “Cheung as modified”) with the motivation of allowing tags to be shared which leads to some degree of annotation (or tag) convergence, making it easier for individuals to retrieve not only their own media, but others’ as well (Naaman, [0053]).

	Regarding claim 6: Cheung as modified teaches The computer program product of claim 1, wherein the operations further comprising:
	receiving a new tag for the document keywords in response to the user interface recommending at least one of the tags for the document (Cheung, [3:32-46], where the system may suggest a normalized tag to the user. The system allows the user to accept the suggestion of using the normalized tag, while preserving the opportunity for users to enter a new tag, if they so desire, via the display (see, e.g., Cheung, [FIG. 4], display 400 showing a display of suggested tag options 408 to the user). See also Cheung, [6:16-23], where a user may choose to assign additional tags to the same item (i.e., “document keywords”)). 

	Regarding claim 7: Cheung as modified teaches The computer program product of claim 6, wherein the operations further comprising:
	determining a new recommended tag based on the new tag; and recommending the new recommended tag for the document (Cheung, [7:49-62], where the user is given the options of replacing an inputted tag with a suggested tag, or adding a new tag. See Cheung, [6:16-23], where tag logic assigns the tag to the item and updates the tag database in response to the tag information received from the user, including storing the name of the tag and the item to which the tag has been assigned.
Upon properly updating the tag database, the steps in [FIG. 3] may be repeated with the same item (e.g., the user may choose to assign an additional tag or tags to the same item). Such steps include providing a user with feedback by generating one or more normalized tags from a base list that is associated with the item (see Cheung, [5:46-51])). 

	Regarding claim 8: Cheung as modified teaches The computer program product of claim 7, wherein the operations further comprising:
	updating the tag database to include the new tag and the new recommended tag (Cheung, [6:16-23], where tag logic assigns the tag to the item and updates the tag database in response to the tag information received from the user, including storing the name of the tag and the item to which the tag has been assigned. These steps may be repeated with the same item, e.g., where a user may assign additional tag(s) to the same item, where the user may either add a new tag or a normalized tag from a base list associated with the item (see Cheung, [5:46-51]); thus, in this manner, the tag database would be updated to include both the new tag and any additional (i.e., recommended) tags). 

	Regarding claim 10: Cheung as modified teaches The computer program product of claim 7, wherein the new recommended tag is related to the new tag (Cheung, [4:15-20] and [5:1-33], where the system may generate feedback in response to a user tagging an item. This feedback is in the form of a base list representing tag suggestions. The base list includes stemming logic, which reduces one or more variants of a word down to a common base or root form of the word (i.e., “one of a version of the new tag in a different grammatical form”), as well as normalized tags derived from a taxonomy according to a hierarchical tree model. The taxonomy logic may use such a taxonomy to suggest to a user tags of greater specificity (i.e., “super-category”) or lesser specificity (i.e., “sub-category”) than a tag entered by the user. Note that a tag entered by a user may correspond to a new tag, in which tag suggestions are provided for that new tag (see, e.g., Cheung, [Claim 1])). 

	Regarding claim 11: Cheung as modified teaches The computer program product of claim 10, wherein the new recommended tag is one of a version of the new tag in a different grammatical form, a sub-category of the new tag in the tag database, and a super-category of the new tag in the tag database (Cheung, [4:15-20] and [5:1-33], where the system may generate feedback in response to a user tagging an item. This feedback is in the form of a base list representing tag suggestions. The base list includes stemming logic, which reduces one or more variants of a word down to a common base or root form of the word (i.e., “one of a version of the new tag in a different grammatical form”), as well as normalized tags derived from a taxonomy according to a hierarchical tree model. The taxonomy logic may use such a taxonomy to suggest to a user tags of greater specificity (i.e., “super-category”) or lesser specificity (i.e., “sub-category”) than a tag entered by the user. Note that a tag entered by a user may correspond to a new tag, in which tag suggestions are provided for that new tag (see, e.g., Cheung, [Claim 1])). 

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Cheung teaches A system for determining a tag for a document, comprising: a processor; and a computer readable storage medium having program instructions embodied therewith that when executed by the processor cause operations, the operations comprising [the claimed steps] (Cheung, [8:65-67]-[9:1-23], where the disclosed system may be implemented as a program product comprising machine-readable media for carrying or having machine-executable instructions (including nonvolatile storage of machine-executable instructions (see Cheung, [10:6-9]), which when executed, which execute steps of the disclosed method (Cheung, [9:24-38]). These steps may be implemented using a processor (Cheung, [8:60-64])).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Naaman et al. (“Naaman”) (US 2008/0195657 A1), in further view of Cooper et al. (“Cooper”) (US 2009/0077047 A1).
	Regarding claim 2: Cheung as modified teaches The computer program product of claim 1, but does not appear to explicitly teach wherein the determining by the domain specific search module is performed in response to the tag database search module not determining tags in tag entries having document keywords related to the determined document keywords.
	Cooper teaches wherein the determining by the domain specific search module is performed in response to the tag database search module not determining tags in tag entries having document keywords related to the determined document keywords (Cooper, [0039] and [0049-0050], where the search engine receives questions from a user, where the search engine attempts to match the meaning or “intent” of the query with preconfigured intent categories. The intent based search engine then identifies one of the intent based responses associated with the identified intent category, where the intent responses can include any sort of content in the enterprise database that the intent based search engine associates with the identified intent category. The identified information is then sent back to the user interface as intent based responses. However, if a search engine does not identify any intent categories or ontology based concepts with a query, the search engine may still use the domain based knowledge from ontologies to discover the most relevant responses).
	Cooper is analogous to the claimed invention, because both the claimed invention and Cooper are directed to looking up keywords in a database to retrieve data related to the keyword(s), and performing a secondary domain based search in response to the database not providing data related to the keyword(s). Therefore, it would have been obvious to one of ordinary skill in the art to have been suggested to modify Cooper’s disclosure to be applied to tagging and tag databases because Cooper’s disclosure is reasonably pertinent to the problem being solved—namely, performing an initial database search for related data, and then subsequently a domain-specific search for related data in response to the initial database search not yielding related results.
Therefore, one of ordinary skill in the art would have been motivated to modify Cooper’s disclosure to apply this to tagging because the only differences in the claim limitations and the prior art’s disclosure are found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The initial database lookup and retrieval of related data and subsequent domain based knowledge lookup for related data, would have been performed the same regardless of the specific data involved (i.e., tag data as claimed; related response data as disclosed by Cooper; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have referred to Cooper’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Cooper with the motivation of allowing users to flexibly apply new user-defined tags (i.e., not restricting users to a strict taxonomy or dictionary), while also allowing users to expand their tags based on other knowledgebases that may contain further relevant information.


Claims 4-5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Naaman et al. (“Naaman”) (US 2008/0195657 A1), in further view of Söderberg et al. (“Soderberg”) (US 2014/0222755 A1).
	Regarding claim 4: Cheung as modified teaches The computer program product of claim 1, but does not appear to explicitly teach wherein the operations further comprising: in response to the at least one of the determined tags recommended in the user interface not being accepted, training the tag database search module to decrease a likelihood of outputting the recommended tag from the tag database as related to the determined document keywords from the tag database.
	Soderberg teaches wherein the operations further comprising: in response to the at least one of the determined tags recommended in the user interface not being accepted, training the tag database search module to decrease a likelihood of outputting the recommended tag from the tag database as related to the determined document keywords from the tag database (Soderberg, [0055], where a weight vector for each tag instance is updated on the basis of whether that tag has positive or negative feedback from the user. If a tag is selected by the user and the feature is a relevant feature, a positive update to that feature is carried out, and the value of the weight is increased. If the feature is an irrelevant feature, e.g., as indicated by a user (see Soderberg, [0007], where user feedback has been indicated as being unimportant), then the weight of that feature is decreased (see, e.g., Soderberg, [0058], where non-selected tags are indicated as irrelevant). See Soderberg, [0032], where the system returns the top K most relevant tags as candidate tags to the client. See also Soderberg, [0026], where an instance based learning approach is used to retrieve the most likely tags (i.e., “as related [tags]”) for a content item from the database (i.e., the database is “trained” in this sense). See Soderberg, [0171] and [FIG. 12], where tags (including suggested tags shown in a drop-down box) may be displayed and selected by a user in a user interface. See Cheung, [1:12-16], where an item may correspond to a document. Note that it would have been obvious to one of ordinary skill in the art to have substituted Soderberg’s item with Cheung’s document with predictably equivalent operating characteristics—namely, that a database is trained to retrieve the most likely tags, where if the database receives feedback indicating that a tag was unimportant, then the weight for retrieving that feature is decreased).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Soderberg. Cheung suggests such a feature in [2:57-59] and [3:2-3], where the database tracks performance metrics (to see how frequently users are clicking on certain tags), in addition to tracking the frequency in which a tag is added to a base list when it reaches a certain usage threshold, and removed from the base list after a period of infrequent or non-use of the tag (Cheung, [4:4-20]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Soderberg with the motivation of integrating user feedback in a more explicit manner, since users selecting on a tag more frequently likely indicates more relevance (and therefore will likely be more relevant to similar/related items/tags, and thus should be presented as a tag suggestion), whereas users not selecting on a tag likely indicates less relevance.

	Regarding claim 5: Cheung as modified teaches The computer program product of claim 4, wherein the operations further comprising: in response to a user selecting a recommended tag of the recommended at least one of the determined tags, training the tag database search module to increase a likelihood of determining the user selected recommended tag as related to the determined document keywords from the tag database (Soderberg, [0055], where a weight vector for each tag instance is updated on the basis of whether that tag has positive or negative feedback from the user. If a tag is selected by the user and the feature is a relevant feature, a positive update to that feature is carried out, and the value of the weight is increased. If the feature is an irrelevant feature, e.g., as indicated by a user (see Soderberg, [0007, where user feedback has been indicated as being unimportant), then the weight of that feature is decreased. See Soderberg, [0032], where the system returns the top K most relevant tags as candidate tags to the client. See also Soderberg, [0026], where an instance based learning approach is used to retrieve the most likely tags for a content item from the database (i.e., the database is “trained” in this sense)). 

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claims 4 and 5, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claims 4 and 5, and is rejected for the same reasons.


Claims 12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Naaman et al. (“Naaman”) (US 2008/0195657 A1), in further view of Johnson et al. (“Johnson”) (US 2009/0012991 A1).
	Regarding claim 12: Cheung as modified teaches The computer program product of claim 8, but does not appear to explicitly teach wherein the new recommended tag is determined in response to a threshold number of documents associated with the new tag.
	Johnson teaches wherein the new recommended tag is determined in response to a threshold number of documents associated with the new tag (Johnson, [0057], where the system determines a subset of tags leveraged for recommendations, indexing, and later navigation (called “graduated tags”). See Johnson, [0072-0078], where a tag is determined to meet a graduation threshold based on a minimum item count (see Johnson, [0068], where the system will look at item count by tag (name and value)). Thus in this manner, the “minimum item count” corresponds to the claimed “threshold number of documents associated with the tag”. Note that although Johnson does not appear to explicitly state that the steps are applied for a “new” tag, Johnson’s system would have performed the disclosed steps in the same manner for any tag, regardless of whether that tag were pre-existing or “new”, as claimed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Johnson. Cheung suggests such a feature in [4:4-14], where upon reaching a certain usage, a tag may be added to the base list (i.e., be part of the list of suggested tags); such frequency metrics may be tracked on an aggregate basis (e.g., how many total times the tag has been used) (see Cheung, [2:57-67]-[3:1-3]).
Therefore, it would have been obvious to have combined the teachings of Cheung as modified and Johnson with the motivation of counting the number of distinct items that have been tagged with the particular item (e.g., in Cheung’s case, if the same item were tagged multiple times with the same tag, the same tag would be counted multiple times for the same item, rather than only counted once per item, as disclosed by Johnson). Such a counting mechanism steers convergence towards “good” tags (Johnson, [0057]), e.g., by providing a sense of how broadly a tag is applied and thus its usefulness (i.e., a tag that is used more broadly across multiple items/documents may prove to be more useful).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Naaman et al. (“Naaman”) (US 2008/0195657 A1), in further view of Charlot et al. (“Charlot”) (US 2012/0179696 A1).
	Regarding claim 9: Cheung as modified teaches The computer program product of claim 7, but does not appear to explicitly teach wherein the determining the new recommended tag comprises performing a quality control operation on the new tag.
	Charlot teaches wherein the determining the new recommended tag comprises performing a quality control operation on the new tag (Charlot, [0095], where terms that had been tagged recently in a document as being possibly viable medical descriptions that should be analyzed and considered for addition to other domains may not be selectable in other documents, not until they had been considered and added to another domain (i.e., by the system administrators). See Charlot, [0083], where system administrators are alerted when a new tag has been created, and prompts them to consider adding it to other products including future document searches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Charlot with the motivation of increasing the quality of new tags by subjecting them to manual review, which increases the likelihood that only the most relevant/quality tags will be contained within the database.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (“Cheung”) (US 7,870,135 B1), in view of Naaman et al. (“Naaman”) (US 2008/0195657 A1), in further view of Brooks et al. (“Brooks”) (US 2008/0282198 A1).
	Regarding claim 24: Cheung as modified teaches The computer program product of claim 1, but does not appear to explicitly teach wherein at least one of the tag entries in the tag database associates public tags with a document keyword, wherein the public tags are selected by users in a folksonomy environment where user selected tags for documents are available to all participants in the folksonomy environment.
	Brooks teaches wherein at least one of the tag entries in the tag database associates public tags with a document keyword, wherein the public tags are selected by users in a folksonomy environment where user selected tags for documents are available to all participants in the folksonomy environment (Brooks, [0049], where a number of bundled tags may be associated with the currently selected tag. Tags may be public tag sets defined by other users. See also Brooks, [0031-0032], where a local user may retrieve private and/or shared bookmarks from the folksonomy that are associated by users with a selected tag. Additional tags may be suggested based on tag set membership, where additionally selected tags may be retrieved from the folksonomy 38. See Brooks, [0027], where the tags are for bookmarking resources, e.g., web pages (i.e., web pages corresponding to the claimed “document”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cheung as modified and Brooks with the motivation of utilizing collaborative tag sets to assist navigation of a folksonomy (Brooks, [0009]), which allows for an open-ended, evolving vocabulary chosen by end-users, and supports effective browsing for desired content (Brooks, [0004]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 December 2021



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) at pp. 9 (“nothing in claim 3 requires an infringer to use the Internet to obtain that data (as opposed to obtaining the data from a pre-compiled database). The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory’” (citing In re Grams, 888 F.2d, 835, 840 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794 (CCPA 1982))
        2 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017)